DETAILED ACTION
Formal Matters
Claims 3-4 are cancelled.  Claims 22-23 are new.  Claims 1-2 and 5-23 are pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Priority
The instant application is a continuation of 15/557,340 filed on 9/11/2017, which is a national stage entry of PCT/US2016/023719 filed on 03/23/2016, which claims priority from US provisional application 62/136,749 filed on 03/23/2015.  
	 
Rejections Withdrawn
	The rejection under USC 112(a) for new matter is withdrawn per applicant’s showing of support for the ability to have an about 1:1:1 ratio via the specification examples and concentration recitations.  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 indicates that at least one of the C12, C16 and/or C18 carboxylic acid or alkali metal salt thereof is a straight-chain fatty acid.  Claim 1 is amended so that the C12 comprises lauric acid, the C16 comprises palmitic acid and the C18 comprises stearic acid, which are all straight chain fatty acids.  Thus, it seems that claim 2 is not a further limitation of claim 1 as the limitation is already met and even narrower in claim 1 than in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-14, 17-19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikegaki US 20120277137A1.
	Ikegaki teaches 1 to 30 wt% of a higher fatty acid or a salt thereof and 0.5 to 10 wt% of a polyoxyethylene alkyl ether carboxylic acid or a salt thereof (abstract and claim 1 of Ikegaki, also see paragraph 21).  Ikegaki teaches formulations with lauric acid, myristic acid, palmitic acid and stearic acid (table 1).  Example 2 provides for a combination of 1.1% lauric acid, 3.3% myristic acid, 2.5% palmitic acid, and 3.1% stearic acid (table 1).  Table 1 has amounts of palmitic acid from 0.6 wt% to 2.5 wt%.  The teaching of 1 to 30 wt% of the higher fatty acids or salts thereof allows one to add 1% of each of the higher fatty acids of Ikegaki seen in the examples (like table 1 example 2).  Ikegaki provides for 4% of laureth-6-carboxylic acid in example 2.  Ikegaki allows for addition of a granulated powder where the bind can be polyvinylpyrrolidone (paragraph 42).  Table 1 has water as the balance.  Ikegaki teaches moisturizing agents, sorbitol, oily component, bactericidal agents, anti-inflammatory agent, antiseptic, a chelating agent, a thickener, salts, a pearly sheen agent, a fragrance, a cooling agent, a dye, a UV absorber, an antioxidant and a plant extract (paragraph 129).  Ikegaki teaches sorbitol (a polyalcohol) (example 30).  Ikegaki teaches a container to one’s hand (paragraph 50).  Ikegaki teaches adding components together and then stirring to homogeneity (paragraph 130).  There is no propellant in the teaching of Ikegaki.  Ikegaki teaches providing a soft foam film (paragraph 38).  
	One of ordinary skill in the art at the time of instant filing would have combined the higher fatty acids and laureth carboxylates (and/or other compounds like laureth carboxylates by the teachings of Ikegaki along with particles having polyvinylpyrrolidones and other skin acceptable ingredients provided by Ikegaki to make formulations of the instant claims with a reasonable expectation of success in them cleaning the skin.  Ikegaki also provides ranges for the ingredients that overlap with the instantly claimed concentrations (see MPEP 2144.05).  One of ordinary skill in the art would work within such prior art ranges to provide formulations of the instant claim with a reasonable expectation of success.  

Claims 15 and 16 in addition to Claims 1-2, 5-14, 17-19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikegaki US 20120277137A1 and Nguyen US 2009/0053161 (previously cited).
	Ikegaki teaches the claims as discussed above.  Ikegaki provides for a soft foam film (see above).  
	Ikegaki does not teach the concentration and molecular weight of the polyvinylpyrrolidone.
	Nguyen teaches polyvinylpyrrolidone in a cosmetic formulation (claim 23 of Nguyen, also see paragraph 93 for film formers and paragraph 128).  It is meant to provide film forming ability to the composition.  Nguyen teaches polyvinylpyrrolidone as an item (e ) that can be 1 to 5% of the composition (claims 1, 23-25).  Nguyen teaches 3% PVP K90 (paragraphs 132-141).  PVP K90 has a molecular weight of 1,300,000 daltons.  
	One of ordinary skill in the art at the time of instant filing would have included polyvinylpyrrolidone as being a suitable film former cosmetic ingredient into the compositions of Ikegaki having the carboxylic acids and alkyl ether carboxylate in order to provide another suitable cosmetic formulation having the ability to form a film when applied.   

Claim 20 in addition to Claims 1-2, 5-14, 17-19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikegaki US 20120277137A1 and Dow US 20040072705.
	Ikegaki teaches the claims as discussed above.  
	Ikegaki does not teach the hand-operated pump dispenser.  
	Dow teaches a skin cleanser formulation (abstract).  Dow teaches the liquid formulations are dispensable by a pump or squeeze bottle (paragraph 25).  Thus, Dow envisions a pump dispensing mechanism on a container.  
	One of ordinary skill in the art at the time of instant filing would have included a skin cleanser formulation of Ikegaki in a container/bottle with pump for dispensing by the teachings of Dow as each reference provides for the use of liquid skin cleansers and Dow provides that such a pump bottle serves as an appropriate dispenser for such a composition (See MPEP 2144.06). 

Response to Applicant’s Arguments
	Applicant argues that there is an unexpected improvement of shave quality and foam quality than when either ingredient is individually present based on examples of the specification.  Applicant argues that Ikegaki is silent to these effects and the ratios as claimed.  Ikegaki provides for 2-3 times more palmitic and stearic acid, respectively, than lauric acid.  Examiner had noted that “Example 2 provides for a combination of 1.1% lauric acid, 3.3% myristic acid, 2.5% palmitic acid, and 3.1% stearic acid (table 1).  Table 1 has amounts of palmitic acid from 0.6 wt% to 2.5 wt%.  The teaching of 1 to 30 wt% of the higher fatty acids or salts thereof allows one to add 1% of each of the higher fatty acids of Ikegaki seen in the examples (like table 1 example 2).”  The teachings of Ikegaki allow for a combination of all three fatty acids plus an overlapping range to allow one to use 0.6% to 2.5 wt% palmitic acid and down to 1% by wt of each of the fatty acids or salts thereof (See MPEP 2144.05 regarding overlapping ranges of the prior art).  In regards to the results, the current results are based on comparisons of the items combined versus items separately or combined two at a time.  There is no showing that the results would differ with different ratios of each ingredient when all are combined since Ikegaki shows all the fatty acids in an example combination.  Additionally, having no lauric acid in the instant specification looks to increase shave and foam quality as compared to with lauric acid (note examples 1, 2, 7, 8, 10, 13, 17).   The instant claims require lauric acid or C12 carboxylic acid (a genus that includes lauric acid).  Thus, since the prior art allows for variation in the amounts of the fatty acids that would allow concentrations and ratios of the instant claims to be achieved and the combination of the fatty acids claimed (lauric acid, palmitic acid and stearic acid), compositions of Ikegaki would share these properties.  It is noted that Ikegaki also teaches a foam with the formulation in paragraph 38.  Because of the overlapping range taught, Ikegaki does not teach away from using amounts and ratios of the instant claims, but instead allows for such values to be used by one of ordinary skill in the art. Note that all the teachings of the prior art must be considered including non-preferred and alternative embodiments (MPEP 2123).  
	Applicant argues that the rejections over Ikegaki and Nguyen and over Ikegaki and Dow cannot be maintained because the rejection over Ikegaki cannot stand.  Since Ikegaki stands for the reasons above, these rejections are maintained to teach the limitations of claims 15, 16 and 20. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613